Citation Nr: 0213759	
Decision Date: 10/07/02    Archive Date: 10/10/02

DOCKET NO.  00-17 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.

(The issue of entitlement to Dependency and Indemnity 
Compensation under the provisions of 38 U.S.C.A. § 1318 will 
be the subject of a subsequent Board decision.)


REPRESENTATION

Appellant represented by:	The American Legion



INTRODUCTION

The veteran had over 6 years active duty service, including 
service in Vietnam, ending in May 1970.  He died in June 
1999.  The appellant is his widow. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in July 2000, a 
statement of the case was issued in July 2000, and a 
substantive appeal was received in August 2000. 

The Board has imposed a temporary stay on the adjudication of 
claims based on entitlement under 38 U.S.C.A. § 1318 in 
accordance with the directions of the United States Court of 
Appeals for the Federal Circuit in its decision in National 
Organization of Veterans' Advocates, Inc. v. Secretary of 
Veterans Affairs, Nos. 00-7095, -7096, -7098 (Fed. Cir. Aug. 
16, 2001).  In that decision, the Federal Circuit directed 
the VA to conduct expedited rulemaking which will either 
explain why certain regulations - 38 C.F.R. § 3.22 and 38 
C.F.R. § 20.1106 - are inconsistent on the "hypothetical 
entitlement" issue or revise the regulations so that they are 
consistent.  The temporary stay on the adjudication of 
certain 38 U.S.C. § 1318 claims will remain in effect pending 
the completion of the directed rulemaking.  When the stay is 
lifted, the Board will issue a separate decision in this 
issue. 


FINDINGS OF FACT

1.  The veteran had active duty service ending in May 1970, 
including a period of Vietnam service.

2.  The veteran died in June 1999; the immediate cause of 
death was listed on his death certificate as malignant 
esophageal carcinoma.

3.  At the time of the veteran's death, service connection 
was in not in effect for any disability.  

4.  Esophageal carcinoma was not manifested during the 
veteran's active military service or for many years after his  
separation from service, nor was the veteran's esophageal 
carcinoma otherwise related to the veteran's active military 
service.  


CONCLUSION OF LAW

A disability incurred in or aggravated by active military 
service neither caused the veteran's death nor contributed 
substantially or materially to cause the veteran's death.  38 
U.S.C.A. §§ 1110, 1310, 5107 (West 1991 & Supp. 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West Supp. 2002).  This newly enacted 
legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  VA has 
issued final rules to amend adjudication regulations to 
implement the provisions of VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).  The intended effect of 
the new regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits, 
or who attempts to reopen a previously denied claim.  Where 
laws or regulations change after a claim has been filed or 
reopened and before the administrative or judicial process 
has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the claimant has been 
notified of the applicable laws and regulations which set 
forth the criteria for entitlement to service connection for 
the cause of the veteran's death.  The discussions in the 
rating decision and statement of the case have informed the 
claimant of the information and evidence necessary to warrant 
entitlement to the benefit sought.  Moreover, in a March 2001 
letter, the veteran was advised of the notice and assistance 
provisions of VCAA, including the types of evidence VA would 
assist him in obtaining.  See Quartuccio v. Principi, No. 01-
997 (Vet. App. June 19, 2002).  The Board therefore finds 
that the notice requirements of the new law and regulation 
have been met. 

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
new law and regulation.  The record in this case includes the 
veteran's service medical records and post-service treatment 
and hospitalization records.  Significantly, no additional 
pertinent evidence has been identified by the claimant as 
relevant to the issue on appeal.  The Board finds that the 
record as it stands includes sufficient competent medical 
evidence to decide the claim and that further actions to 
develop the medical evidence are not necessary.  38 C.F.R. 
§ 3.159(c)(4); See 66 Fed. Reg. 45,631 (Aug. 29, 2001).  

The Board has reviewed the facts of this case in light of 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the claimant in the 
development of the claim and has notified the claimant of the 
information and evidence necessary to substantiate the claim.  
Consequently, the case need not be referred to the claimant 
or the claimant's representative for further argument as the 
Board's consideration of the new law and new regulations in 
the first instance does not prejudice the claimant.  See 
generally Sutton v. Brown, 9 Vet.App. 553 (1996); Bernard v. 
Brown, 4 Vet.App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992). 

Under the circumstances of this case, where there has been 
substantial compliance with the new legislation and the new 
implementing regulation, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).

Analysis

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to the cause of 
death.  For a service-connected disability to be the cause of 
death, it must singly, or with some other condition be the 
immediate or underlying cause of death, or be etiologically 
related.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  To be a 
contributory cause of death, it must be shown that the 
service-connected disability contributed substantially or 
materially to cause death, that it combined to cause death,  
or that it aided or lent assistance to the production of 
death.  It is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  38 C.F.R. § 3.312.

Basic entitlement to disability compensation may be 
established for a disability resulting from personal injury 
suffered or disease contracted in the line of duty or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. § 1110.  Service 
connection connotes many factors but basically means that the 
facts, shown by evidence, establish that a particular injury 
or disease resulting in disability was incurred coincident 
with service in the Armed Forces, or if preexisting such 
service, was aggravated therein.  38 C.F.R. § 3.303(a).  
Certain chronic disabilities, such as malignant tumors, will 
be presumed to be related to service if manifested to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

Additionally, applicable regulations provide that a disease 
associated with exposure to certain herbicide agents listed 
in 38 C.F.R. § 3.309 will be considered to have been incurred 
in service under the circumstances outlined in that section, 
even though there is no evidence of such disease during the 
period of service.  See 38 C.F.R. § 3.307.  The law currently 
provides for a presumption of exposure to herbicides for all 
veterans who served in Vietnam during the Vietnam era.  See 
Veterans Education and Benefits Expansion Act of 2001, Pub.  
L. No. 107-103, 115 Stat. 976 (2001).  If a veteran was 
exposed to an herbicide agent during active military, navel, 
or air service, the following diseases shall be service- 
connected if the requirements of 38 C.F.R. § 3.307(a)(6) are 
met, even though there is no record of such disease during 
service, provided further that the rebuttable presumption 
provisions of 38 C.F.R. § 3.307(d) are also satisfied:  
chloracne or other acneform disease consistent with 
chloracne; Type 2 diabetes (also known as Type II diabetes 
mellitus or adult-onset diabetes); Hodgkin's disease; 
multiple myeloma; non-Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; porphyria cutanea tarda; prostate 
cancer; respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea); soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  The term "soft-tissue sarcoma" includes the 
following: adult fibrosarcoma; dermatofibrosarcoma 
protuberans; malignant fibrous histiocytoma; liposarcoma; 
leiomyosarcoma; epithelioid leiomyosarcoma (malignant 
leiomyoblastoma); rhabdomyosarcoma; ectomesenchymoma; 
angiosarcoma (hemangiosarcoma and lymphangiosarcoma);  
proliferating (systemic) angioendotheliomatosis; malignant 
glomus tumor; malignant hemangiopericytoma; synovial sarcoma 
(malignant synovioma); malignant giant cell tumor of tendon 
sheath; malignant schwannoma including malignant schwannoma 
with rhabdomyoblastic differentiation (malignant Triton 
tumor), glandular and epithelioid malignant schwannomas; 
malignant mesenchymoma; malignant granular cell tumor; 
alveolar soft part sarcoma; epithelioid sarcoma; clear cell 
sarcoma of tendons and aponeuroses; extraskeletal Ewing's 
sarcoma; congenital and infantile fibrosarcoma; malignant 
ganglioneuroma.  38 C.F.R. § 3.309(e).  

These diseases shall have become manifest to a degree of 10 
percent or more at any time after service, except that 
chloracne, or other acneform disease consistent with 
chloracne, porphyria cutanea tarda, and acute and subacute 
peripheral neuropathy shall have become manifest to a degree 
of 10 percent of more within one year, and respiratory 
cancers within 30 years, after the last date on which the 
veteran was exposed to an herbicide agent during active 
military, naval, or air service.  See 38 C.F.R. § 
3.307(a)(6)(ii).  

Esophageal carcinoma is not listed as a presumptive disease 
under regulations pertaining to herbicide exposure.  In fact, 
after specifically reviewing and considering available 
medical and scientific evidence, VA has expressly determined 
that the credible evidence against an association between 
herbicide exposure and gastrointestinal and digestive disease 
outweighs the credible evidence for such an association.  VA 
has determined that such a positive association does not 
exist.  See 67 Fed. Reg. 42,600, 42605 (June 24, 2002).  

The veteran died in June 1999, and his death certificate 
lists the cause of death as malignant esophageal carcinoma.  
Medical records included in the claims file show that the 
carcinoma was discovered in 1998.  At the time of the 
veteran's death in June 1999, service connection had not been 
established for any disability.  

Service medical records do not document any esophageal cancer 
or any other gastrointestinal cancer, and the appellant does 
not contend as such.  It appears that the main argument 
advanced by the appellant is that the veteran's esophageal 
cancer developed as a result of his exposure to herbicide 
agents during his Vietnam service.  However, as noted above, 
based on medical and scientific evidence VA has found no 
association between herbicide exposure and gastrointestinal 
and digestive disease.  

In her August 2000 substantive appeal, the appellant asserts 
that medical records show probable pulmonary metastasis.  
However, while respiratory cancers are listed under 38 C.F.R. 
§ 3.309(e), the Board views the presumptive provisions 
regarding herbicide exposure to apply only to primary cancers 
and not carcinoma which originated in part of the body not 
expressly covered by the regulation.  

The Board recognizes the veteran's meritorious service and 
sympathizes with the appellant.  However, the Board is bound 
by the laws enacted by Congress and regulations promulgated 
by VA.  In the present case, the esophageal cancer which 
caused the veteran's death does not fall within the 
presumptive service connection provisions, and the record 
does not otherwise show that the cancer was manifested during 
the veteran's service or for approximately 28 years 
thereafter.  There is no competent evidence suggesting any 
relationship to service.  In fact, it appears that medical 
and scientific studies show no relationship between this type 
of cancer and herbicide exposure.  The preponderance of the 
evidence is against the appellant's claim.  


ORDER

The appeal is denied. 



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

